Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
28, 2009







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed July 28, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00556-CV
____________
 
IN RE SCOTT VAN DYKE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
23, 2009, relator, Scott Van Dyke, filed a petition for writ of mandamus in
this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Jaclanel McFarland, presiding judge of the 133rd District Court of
Harris County, to vacate her May 4, 2009 order denying his motion for entry of
judgment nunc pro tunc and her June 22, 2009 order denying his motion for entry
of judgment in accordance with this court=s opinion.  




Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus and
lift the stay issued on June 24, 2009.  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Guzman.